                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIONEL J. MISSOURI,
     Plaintiff

       v.                                             CIVL NO. 19-6153

BARBARA A. FITZGERALD, et aL,
    Defendants

                            . /J/           ORDER

       AND NOW, this ~fFebruary 2020, upon consideration of Plaintiff Lionel J.

Missouri's Motions to Proceed In Forma Pauperis (ECF Nos. 1 and 5), Complaint (ECF No. 2),

and Request for Appointment of Attorney (ECF No. 4), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.      Mr. Missouri may file an amended complaint within thirty (30) days of the date of

this Order in the event that he can state plausible claims that cure the defects noted in the Court's

Memorandum. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Mr. Missouri's claims against each defendant. The amended complaint

shall be a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.




                                                  1
       5.      The Clerk of Court is DIRECTED to send Mr. Missouri a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Mr. Missouri may use this form to file his amended

complaint ifhe chooses to do so.

       6.      Mr. Missouri's Request for Appointment of Attorney (ECF No. 4) is DENIED

WITHOUT PREJUDICE at this time.

       7.      If Mr. Missouri fails to file an amended complaint in accordance with this Order,

his case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:




                                                 2
